REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 7 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,672,124 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1, 10, 20, several of the elements of these independent claims were known in the art, as evidenced by Pavlovskaia et al (U.S. PG Pub. No. 2011/0282473), which discloses a processor configured to: (i) receive a series of radiology images of the at least part of the anatomical joint from the storage media at ¶112-115; (ii) generate a three-dimensional image representation of the anatomical joint based on the series of radiology images at ¶115, ¶128; (iii) identify tissue parts of the anatomical joint, including cartilage, in the series of radiology images using image analysis at ¶117, ¶128; (iv) determine damage to the anatomical joint by analyzing the three-dimensional image representation of the at least part of the anatomical joint, wherein the analysis uses the identified tissue parts at ¶122, ¶130, and does so by detecting an irregular shape of a contour of at least one tissue part of the anatomical joint (i.e., determine deviations from “restored bone models 28”) at ¶122; (v) generate decision support material (e.g., arthritic models 36, jig models 38, saw cut and drill hole data 44) at ¶130, ¶134, ¶137. Pavlovskaia further discloses damage images (e.g., “The bone models 22 depict 
Bake et al (U.S. PG Pub. No. 2017/0172747) discloses marking damage to an anatomical joint in a series of radiology images and obtaining a three-dimensional image representation of the anatomical joint from those marked radiology images at ¶¶ [0094]-[0096], but does not disclose marking damage to the anatomical joint in the obtained three-dimensional image representation of the anatomical joint.
Bake et al (U.S. PG Pub. No. 2017/0100253) discloses marking damage to the anatomical joint in an obtained three-dimensional image representation of the anatomical joint at ¶ [0313], but does not disclose generating damage images based on the obtained three-dimensional image representation of the at least part of the anatomical joint. 
Other prior art considered and hereby made of record includes:
Zohen et al, “Templates of the cartilage layers of the patellofemoral joint and their use in the assessment of osteoarthritic cartilage damage”;
Bake et al (U.S. PG Pub. No. 2013/0110252);
Boyden et al (U.S. PG Pub. No. 2010/0111837);
Maes et al (U.S. PG Pub. No. 2016/0335776);
Mahfouz (U.S. PG Pub. No. 2011/0087465);
Park et al (U.S. PG Pub. No. 2009/0270868);
Reach (U.S. PG Pub. No. 2011/0125003);
Sharkey (U.S. PG Pub. No. 2014/0039454).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/
Primary Examiner, Art Unit 2668